Citation Nr: 1026801	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-39 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

Whether there is new and material evidence to reopen a claim for 
service connection for a bilateral knee disorder and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1969.  

This appeal to the Board of Veteran's Affairs (Board) is from a 
March 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland, which 
determined the Veteran had not submitted new and material 
evidence to reopen his claim for service connection for a 
bilateral (i.e., right and left) knee condition.  The RO has 
since issued additional decisions in November 2006 and February 
2007 continuing to deny the petition to reopen this claim and 
even more recently, in a November 2009 supplemental statement of 
the case (SSOC), seemingly also denied this claim 
on its underlying merits, i.e., after a de novo review of the 
evidence.

As support for this claim, the Veteran testified at a hearing in 
May 2010 at the Board's offices in Washington, DC, before the 
undersigned Veterans Law Judge (Central Office hearing).  During 
the hearing, the Veteran and his representative alleged the issue 
on appeal had been improperly characterized and adjudicated as 
whether there was new and material evidence to reopen this claim, 
since it had been previously considered and denied - initially 
in April 1993, then again in August 1993, November 1993, and 
August 1994.  They intimated that the claim, instead, as it 
specifically concerns the right knee, is in actuality for a 
higher rating for already service-connected disability.  However, 
the Board sees that the grant of service connection for right 
lower extremity disability in August 1992 only specifically 
concerned the right leg (not also knee) and, in particular, a 
scar as a residual of a gunshot wound.  Moreover, the April 1993, 
June 1993, July 1993, August 1993, November 1993, August 1994, 
and September 1994 decisions since issued expressly determined 
the Veteran does not also have right knee disability as an 
additional residual of that gunshot wound.  And he subsequently 
withdrew his appeal of that initial claim concerning his knee 
disability (both left and right) later in September 1994.


Consequently, the Veteran and his representative cannot, in turn, 
circumvent the rules of finality of those prior decisions by now 
attempting to have the right knee disability considered already 
service connected and rated as part and parcel of the right lower 
extremity (i.e., leg) disability.  In Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009), the Court held, among other things, 
that separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.  The Board is therefore determining 
initially whether there is new and material evidence to reopen 
this previously denied, then withdrawn, claim concerning this 
additional knee disability.

In other testimony during his hearing, however, the 
Veteran also raised the additional  issue of his 
entitlement to service connection for a right hip 
disorder, including as secondary to his already service-
connected right lower extremity (leg) disability.  But the 
RO, as the Agency of Original Jurisdiction (AOJ), has not 
had an opportunity to consider this additional claim.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate development 
and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board generally does not have jurisdiction 
over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO initially considered - and denied, the Veteran's 
claim for service connection for a bilateral knee disorder in 
April 1993.  The RO reconsidered the claim in June and July 1993.

2.  Subsequent decisions in August 1993, November 1993, August 
1994, and September 1994 confirmed those initial denials and 
concluded he had not submitted new and material evidence 
concerning this claim.

3.  Later in September 1994, the Veteran submitted a statement 
(VA Form 21-4138) discontinuing - and therefore withdrawing, his 
appeal for service connection for a bilateral knee disorder.  He 
also withdrew his hearing request.

4.  Some of the additional evidence submitted during the several 
years since, however, is not cumulative or redundant of the 
evidence already considered in those decisions and relates to an 
unestablished fact needed to substantiate this claim.

5.  Still, though, while the Veteran has established he has a 
bilateral knee disorder, the most competent and credible (i.e., 
probative) evidence indicates this disorder is unrelated to his 
military service - including to his gunshot wound and any other 
shrapnel injury.


CONCLUSIONS OF LAW

1.  Because he eventually withdrew his initial appeal, the RO's 
earlier April 1993, June 1993, July 1993, August 1993, November 
1993, August 1994, and September 1994 decisions denying service 
connection for a bilateral knee condition are final and binding 
on the Veteran based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  Nevertheless, new and material evidence has been received 
since those earlier decisions to reopen this claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

3.  The most probative evidence in the file, however, indicates 
the Veteran's current bilateral knee disorder is not the result 
of disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

For a petition, as here, to reopen a previously denied claim, 
this VCAA notice must:  (1) notify the Veteran of the evidence 
and information necessary to reopen the claim (i.e., by 
describing what is meant by new and material evidence); (2) 
identify what specific evidence is required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior denial of the claim on the merits; and 
(3) provide general VCAA notice for the underlying service 
connection claim that complies with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  VA's Office of General 
Counsel has issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  See VA Gen. Couns. Mem., paras. 2, 3 
(June 14, 2006).

The VCAA notice requirements apply to all five elements of a 
claim, including concerning the downstream disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Ideally, this VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, while 
the Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear to 
be intact, that is, regarding the above discussion of prejudicial 
deficiencies in timing or content of VCAA notice.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2005, March 2006 and April 2007.  The letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2006 and April 2007 letters complied 
with Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice in March 2006 and April 2007, the RO went back and 
readjudicated his claim in the October 2007 SOC and even more 
recent November 2009 SSOC, including considering any additional 
evidence received in response to that additional notice.  See 
again Mayfield IV and Prickett, supra.  So any arguable timing 
defect in the provision of that additional notice has been 
rectified.



Furthermore, since the Board is reopening the claim on the basis 
of new and material evidence, the Board need not determine 
whether there has been compliance with Kent because the claim is 
being reopened, regardless, so the holding in Kent is ultimately 
inconsequential.  In other words, even if the Board was to 
assume, for the sake of argument, that the Veteran has not 
received this Kent notice, this is insignificant to the ultimate 
disposition of his claim.  38 C.F.R. § 20.1102 (harmless error).

Finally, VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained his service treatment records (STRs), private treatment 
records and lay statements in support of his claim.  In addition, 
the RO arranged for two VA compensation examinations in May 2007 
and October 2009 to determine whether the bilateral knee disorder 
may be attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Therefore, the Board is satisfied that 
VA has provided all assistance required by the VCAA and appellate 
review may proceed without prejudicing him.  

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The RO initially considered and denied the Veteran's claim for 
service connection for a bilateral knee condition in April 1993.  
In denying the claim in that initial decision, the RO noted that 
the Veteran's orthopedic examination in April 1993 had been 
completely unremarkable for any objective evidence of a then 
current knee disability involving either knee, left or right.  X-
rays of his knees taken during that April 1993 VA examination had 
been negative, as had been the other portions of the objective 
clinical evaluation.  So, despite a report from his private 
doctor, Dr. M, the RO concluded the Veteran had failed to satisfy 
his threshold preliminary burden of showing he had a then current 
bilateral knee disability, much less related to any injury 
(including shrapnel wounds (SWs)) he may have sustained during 
his military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed and that, in the absence of 
this proof of current disability, there can be no valid claim).

The RO sent the Veteran a letter in April 1993 notifying him of 
that initial decision and, in response, he submitted a timely 
notice of disagreement (NOD) in May 1993 to initiate an appeal.  
The RO responded by sending him a SOC later in May 1993.

The Veteran then submitted another statement in June 1993 in 
support of his claim (VA Form 21-4138), requesting further 
consideration of his claim based on a referral to orthopedic 
services.  That additional statement, following his receipt of 
the SOC, was tantamount to a timely substantive appeal 
(functional equivalent) to, in turn, perfect his appeal of his 
initial claim.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, and 20.306.

Consequently, later in June 1993, the RO reconsidered the claim 
in light of the additional evidence the Veteran had most recently 
submitted - namely, another private medical record (PMR).  This 
PMR indicated he had been referred to orthopedics for evaluation 
of knee pains, that X-rays showed patella alta bilaterally, 
without patellofemoral degenerative arthritis, and that this 
physician was awaiting the report from the orthopedic group 
(referral).  But in the meantime, this physician indicated he 
would not comment on the Veteran's claimed injuries in Vietnam 
and any possible consequent disability, as this physician was 
deferring this conclusion to orthopedics.  So the RO continued to 
deny the claim for service connection.

When again denying the claim in July 1993, the RO noted the cited 
PMR indicated the Veteran was scheduled to undergo arthroscopic 
surgery on one of his knees that same month (on July 6, 1993), 
for torn medial meniscus.  But this physician, although 
diagnosing bilateral torn medial meniscus, so involving both 
knees, gave no opinion as to the etiology of this knee disability 
- including to substantiate the Veteran's lay allegation that it 
was attributable to gunshot or shrapnel injuries he had sustained 
in service.



Later, after considering still other evidence the Veteran had 
submitted incrementally, the RO determined in August 1993, 
November 1993, August 1994 and September 1994 that, although this 
additional evidence established he had bilateral knee disability 
(including contained X-ray confirmation of osteoarthritis), there 
still was insufficient medical or other evidence etiologically 
linking this then current bilateral knee disability to his 
military service - including especially to any trauma he may 
have sustained in service, such as from a gunshot or shrapnel 
injury.

The RO sent the Veteran letters notifying him of those earlier 
decisions continuing to deny his claim, including following that 
latter decision in September 1994.

And after receiving notification of that September 1994 decision, 
the Veteran submitted another statement (VA Form 21-4138) later 
in September 1994, but this time discontinuing - and therefore 
withdrawing, his appeal for service connection for a bilateral 
knee disorder.  He also withdrew his hearing request.  So that, 
in effect, terminated the appeal of his initial claim.  38 C.F.R. 
§ 20.204.

Several years later, in October 2005, the Veteran filed a 
petition to reopen this claim.  Therefore, the amended 
regulations with respect to new and material evidence are for 
application.  See 66 Fed. Reg. at 45,620, indicating to apply the 
revised version of 38 C.F.R. § 3.156 to petitions to reopen, as 
here, filed on or after August 29, 2001.

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  



According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
all the evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be probative as 
to each element that was a specified basis for the last 
disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
Similarly, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit Court held that evidence may be 
considered new and material if it contributes to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant the claim.

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  This presumption only 
applies when making a determination as to whether the evidence is 
new and material.  It does not apply when making a determination 
as to the ultimate credibility and weight of the evidence as it 
relates to the merits of the claim.  Essentially, the presumption 
of credibility "dissolves" once the claim is reopened and 
decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 
(1994) (indicating "Justus does not require the Secretary [of VA] 
to consider the patently incredible to be credible").

Irrespective of what the RO determined, the Board must first make 
this threshold preliminary determination of whether new and 
material evidence has been submitted before proceeding further 
because this initial determination affects the Board's 
jurisdiction to adjudicate the underlying claim on its merits on 
a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in this 
regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Since he rather immediately withdrew his prior appeal following 
the RO's September 1994 decision continuing to deny his claim, 
that decision marks the starting point for determining whether 
there is new and material evidence to reopen this claim.  See 
again Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the 
Board need only look back to the last, final and binding, denial 
of the claim, regardless of the specific basis of that prior 
denial).

Since the RO's September 1994 decision continuing to deny the 
claim, and especially after filing a petition to reopen this 
claim in October 2005, the Veteran has submitted additional 
evidence suggesting his current bilateral knee disorder may be 
due to injury sustained while in the military.  In particular, he 
submitted additional private treatment records from Drs. A.K., 
R.A. and A.O. from July 2006 through March 2009.  These private 
treatment records show diagnoses of early arthritis, 
chondromalacia, and torn menisci in both knees.  Additionally, 
both VA examiners in May 2007 and October 2009 diagnosed 
bilateral chondromalacia and internal derangement of the knees, 
degenerative arthritis and degenerative joint disease, 
bilaterally.  So the Veteran undoubtedly has bilateral knee 
disability.  



Moreover, and perhaps more important to reopening his claim, Dr. 
A.K. stated in January 2007 that the current diagnoses are 
related to injuries the Veteran received in the service in 1967.  
So this additional evidence is both new and material and, thus, 
reason to reopen the claim.

II.  Entitlement to Service Connection for a Bilateral Knee 
Disorder

Although the Board has determined there is sufficient evidence to 
reopen the claim, the most probative (meaning competent and 
credible) evidence in the file indicates the Veteran's bilateral 
knee disability is unrelated to his military service, 
including to any gunshot or shrapnel wounds he sustained.  So, 
unfortunately, the Board must continue to deny the claim on its 
underlying merits because the preponderance of the evidence is 
unfavorable.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Arthritis will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3;309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

Service connection is permissible for a disorder diagnosed after 
discharge, if the evidence, including that pertinent to service, 
establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim must 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Here, as mentioned, there is no disputing the Veteran meets the 
first and indeed perhaps most fundamental requirement for any 
service-connection claim, which is have proof he has the claimed 
disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that he may be granted service connection even though 
the disability resolves prior to VA's adjudication of the claim).

As conceded, the Veteran has submitted evidence from various 
private physicians, Drs. A.K., R.A. and A.O. from July 2006 
through March 2009, showing current diagnoses of early arthritis 
and torn meniscii, bilaterally.  Additionally, both VA examiners 
from May 2007 and October 2009 diagnosed bilateral chondromalacia 
and internal derangement of the knee, degenerative arthritis and 
degenerative joint disease.

Consequently, the determinative issue is whether the Veteran's 
current bilateral knee disorder is somehow attributable to his 
military service - and, in particular, to gunshot or shrapnel 
wounds coincident with his service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  Unfortunately, it is in this critical respect that 
his claim fails because the most probative evidence disputes 
there is any such correlation between his military service and 
current knee disability.

Regarding incurrence of a relevant disease or injury in service, 
the report of the Veteran's November 1969 military separation 
examination notes he had scars on his left leg and right knee.  
The even more critical issue, however, is whether that was 
indication of chronic residual disability.

The Veteran very obviously has extremely meritorious service, 
which included a tour in the Republic of Vietnam during the Tet 
Offensive and eventual receipt of the Purple Heart Medal for the 
combat-related injuries he sustained.  Indeed, service connection 
already has been established for consequent posttraumatic 
stress disorder (PTSD) (rated as 50-percent disabling), and for 
tinnitus (10 percent), a scar on his neck (10 percent), a scar as 
a residual of a gunshot wound to his right lower extremity (leg) 
(0 percent), a burn scar on his right arm and shoulder 
(0 percent) and bilateral hearing loss (0 percent).

The Veteran, however, had no similar complaints whatsoever 
regarding his knees for many years after his discharge from the 
military in November 1969, and there was no pertinent diagnosis, 
including any indication of arthritis to the required compensable 
degree within the one-year presumptive period following the 
conclusion of his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  That notwithstanding, in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
Court indicated lay evidence is potentially competent to support 
the presence of disability, during service and since, even where 
not corroborated by contemporaneous medical evidence.  
The Federal Circuit Court also indicated in Buchanan, however, 
that the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.

So the Veteran's lay testimony must be both competent and 
credible in light of the other evidence of record.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Despite the Veteran's claim of persistent or chronic knee 
disability since service, there is no objective indication of any 
sort of bilateral knee disorder for many years after his 
discharge from service, until 1993 when he underwent arthroscopic 
surgery for his right knee and again in 1994 for his left knee, 
so some 25 years after his service had ended.  And while not 
altogether dispositive of his claim, the lapse of so many years 
after his separation from service and the first documented 
complaint of this claimed disorder is probative evidence to be 
considered in determining whether his current disability is 
attributable or dates back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There are medical opinions for and against the claim on this 
determinative issue.

First, a medical opinion offered by Dr. A.K. in January 2007 
stated that "the present arthritis and internal derangement is 
related to [the Veteran's] first injury that he sustained while 
in service in 1967."  Dr. A.K., however, did not provide very 
much (if any) discussion of the medical rationale for this 
favorable opinion.  Instead, it was entirely conclusive.  The 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects clinical data or other 
rationale to support the opinion.  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

Conversely, the May 2007 VA compensation examiner concluded the 
Veteran had "superficial soft tissue injury around both knees 
while in Vietnam."  Importantly, it was noted that the injury 
while in service did not require extensive treatment, only local 
wound care.  Upon physical examination, the right knee had clean 
arthroscopic port scars with mild tenderness.  The examiner 
determined there was no pain with range of motion tests and no 
loss of function with repetitive maneuvers performed three times.  
Additionally, there was no medial or lateral instability and no 
anterior or posterior drawer signs.  Concerning his left knee, 
the Veteran did not have localized tenderness, swelling, 
deformity or instability - medially and laterally.  Moreover, 
there was no evidence of an adverse impact on his activities of 
daily living, personal grooming, hygiene, or transportation.  
During this examination, the use of a cane was noted, but use of 
a cane for short distances was not established.  The examiner 
concluded "the Veteran's current knee impairment is less likely 
than not caused by shrapnel wound to his knees 
while in Vietnam."

Similarly, the October 2009 VA examiner noted that he reviewed 
the claims file for the pertinent history, which included all 
prior medical evidence from the private treatment records.  He 
also spoke with the Veteran and conducted an objective physical 
examination of his knees.  During that examination, the examiner 
observed the Veteran was able to walk without a cane, did not 
exhibit pain upon range of motion testing, and that there was no 
evidence of ankylosis, leg bend discrepancy or inflammatory 
arthritis.  The examiner also considered it significant that the 
Veteran did not receive any additional treatment on his knees 
following service until 1993.  This examiner, like the other VA 
examiner, concluded the current diagnoses of chrondomalacia and 
degenerative joint disease are "less likely as not a result of 
service-connected superficial shrapnel wound to both knees."  
The medical rationale provided was that, if the Veteran's knee 
disorder was due to a service-connected injury, then the symptoms 
would have manifested earlier than the 25 years it took him to 
seek treatment.  The examiner concluded his opinion by also 
indicating the Veteran's knee disorder is most likely due to 
simple "aging."

The probative value of a medical opinion is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As is true with any piece 
of evidence, the credibility and weight to be attached to the 
opinion is within the province of the Board.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  See also Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence).  

Consequently, the Board finds Dr. A.K.'s January 2007 positive 
nexus opinion of less probative weight and value than the two VA 
compensation examiner's opinions to the contrary in May 2007 and 
October 2009.  In determining the probative value of this medical 
evidence, the Board notes that both VA examiners conducted a 
comprehensive and independent review of the Veteran's entire 
claims file, as well as considered his self-reported history of 
injury in service and the results of their objective clinical 
evaluation of him.  So their opinions have the proper factual 
foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. 
Brown, 5 Vet. App. 140, 146 (1993); and Black v. Brown, 10 
Vet. App. 279 (1997).  

That said, the Board is also mindful of the holding in Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), precluding VA from 
disregarding a favorable medical opinion solely on the rationale 
that it was based on a history given by the Veteran.  Rather, as 
the Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a medical 
report not credible only if VA rejects the statements of the 
Veteran as lacking credibility.  The Court also more recently 
indicated in Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), 
that review of the claims file is not dispositive of the 
probative value of a medical opinion.  Rather, it is the 
information gathered from that review (or lack thereof) that is 
more determinative. 

But the Board (and, indeed, these VA examiners mentioned) did not 
question the veracity of the Veteran's allegation that he had 
sustained relevant injuries during his service to his knees, in 
combat.  Indeed, to the contrary, this much is evident.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Instead, these 
VA examiners only disputed the notion that those combat injuries 
in service, which they concluded were relatively minor 
(superficial, soft tissue, wounds) were so severe as to have 
resulted in the Veteran's current knee disability.  And in 
certain key respects, even the Veteran's more recent hearing 
testimony in May 2010 supports these examiner's conclusions 
against the claim.

While testifying during his May 2010 hearing, the Veteran said 
fragments of shrapnel were removed from his left knee, but that 
this knee did not really bother him until much later.  He 
recounted the arthroscopic surgery on his left knee and also 
testified that his left knee does not need to be replaced and 
even that the scar from the shrapnel injury in service is 
currently admittedly "asymptomatic," though still visible.  He 
testified as well that, although shot in his right knee in a 
different incident during service than when sustaining shrapnel 
to his left knee, his right knee does need to be replaced, 
either, or necessarily require any further treatment since his 
surgery.

The Federal Circuit Court has recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The medical statements the Veteran earlier submitted in 1993 and 
1994 concerning his claim also do not provide the required 
linkage between his current knee disability and military service 
- and, in particular, those shrapnel and gunshot wounds 
mentioned.  Dr. P acknowledged in an April 1994 statement that, 
given the 27 or so years that had elapsed since service, it was 
difficult to assess the etiology of the then current knee 
disability.  Moreover, while he said it was in the realm of 
medical possibility, he ultimately believed it unlikely.  And to 
the extent his opinion left open this possibility, it is too 
equivocal a basis on which to grant service connection.  See 
Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that saying 
something "may" be true is tantamount to just as well saying it 
"may not" be true, and that an award of VA benefits may not be 
based on resort to speculation or remote possibility).  There are 
indeed a line of precedent cases discussing the lesser probative 
value of opinions like this that are equivocal, in various 
contexts, which essentially state that it is possible that what 
posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman 
v. Brown, 5 Vet. App. 227, 241 (1993); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).

A July 1994 statement from Dr. C is similarly equivocal on this 
determinative issue of etiology.  Indeed, he, too, while 
acknowledging the possibility of this claimed correlation, 
ultimately concluded that it would appear that most likely the 
knee damage (tears of the medial and later menisci) are more 
recent, i.e., unrelated to an old Vietnam injury.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a bilateral knee disorder.  So there is no reasonable doubt 
to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a bilateral knee disorder is 
denied.  



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


